United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-10547
                        Conference Calendar


MOHAMMED HAMID DEHGHANI,

                                    Plaintiff-Appellant,

versus

RICHARD D. VOGELGESANG, Warden; MICHAEL SAVERS, Assistant Warden;
WILLIAM CULLUM, Captain; JASON COOK, Lieutenant; AMY LOWERY,
Counsel Substitute,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:05-CV-239
                      --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Mohammed Hasmid Dehghani, Texas prisoner # 881419, appeals

the dismissal of his 42 U.S.C. § 1983 complaint as frivolous and

for failure to state a claim pursuant to 28 U.S.C. § 1915A(b)(1)

and 42 U.S.C. § 1997e(c)(1).   Dehghani alleged violations of his

constitutional rights arising out of disciplinary proceedings

against him resulting in the loss of 30 days of recreation and 30

days of commissary privileges, restriction to his cell for 30

days, and placement in solitary confinement for one day.       It

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-10547
                                 -2-

appears, although it is unclear, that his visitation rights may

have been suspended for 30 days.    We review a dismissal of a

prisoner complaint as frivolous for abuse of discretion, see

Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999), and for

failure to state a claim de novo.    Harris v. Hegmann, 198 F.3d
153, 156 (5th Cir. 1999).

     None of the punishments imposed gives rise to a liberty

interest protected by due process, as none represents an atypical

and significant hardship in relation to the ordinary incidents of

prison life.   See Sandin v. Conner, 515 U.S. 472, 483 (1995);

Madison v. Parker, 104 F.3d 765, 768 (5th Cir. 1997).     Dehghani’s

assertion that Lt. Cook brought a false charge against him

likewise fails to state a constitutional claim.    See Castellano

v. Fragozo, 352 F.3d 939, 945 (5th Cir. 2003)(en banc).

     Given the lack of any liberty interest protected by due

process, there is no need to address Dehghani’s claims that the

conduct of the disciplinary hearing violated his right to due

process, nor need we address the lack of responsibility of the

warden or assistant warden under a respondeat superior theory.

With respect to Dehghani’s separate claims that the warden and

assistant warden failed adequately to investigate his grievance,

the district court correctly determined that such allegations do

not give rise to a constitutional claim.    See Geiger v. Jowers,

404 F.3d 371, 373-374 (5th Cir. 2005).
                            No. 06-10547
                                 -3-

     As this appeal lacks any arguable merit, we dismiss it as

frivolous.   See 5TH CIR. R. 42.2; Adepegba v. Hammons, 103 F.3d
383, 388 (5th Cir. 1996).   The dismissal by the district court of

Dehghani’s suit and the dismissal of this appeal as frivolous

count as two strikes under 28 U.S.C. § 1915(g).   See Adepegba,
103 F.3d at 387-88.   In addition, Dehghani has accumulated two

strikes in Dehghani v. Vogelgesang, Case No. 06-10539, decided on

this same date.   As Dehghani has now accumulated at least three

strikes, he is barred from proceeding in forma pauperis pursuant

to 28 U.S.C. § 1915 while he is incarcerated or detained in any

facility unless he is under imminent danger of serious physical

injury.

     APPEAL DISMISSED; 28 U.S.C. § 1915(g) BAR IMPOSED.